DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on May 2, 2022. Claims 1-4, 7-9, 11, and 13 are amended.
The applicant contends:
(1) The substitution of “gas supplier” for “gas supply mechanism” obviates the application of 112f (p. 6).
(2) Claim 6 properly narrows claim 5, as the latter contemplates both periodic and non-periodic changes (p. 8).
(3) The Office relies upon Figure 9 of Ishibashi to disclose the supply of nitrogen during an idle state, but this sequence cannot be considered as transpiring during an idle state, as the reference does not teach an operational state. The sequence of Figure 9 is used for experimentation purposes only, and is not germane to the dichotomy of idle/operation (p. 12). 
(4) Ishibashi does not teach the new material requiring transfer chamber pressure to be “lower in the idle state than in the operation state” (p. 14).
In response,
(1) The examiner disagrees, firstly noting that the term “gas supplier” does not appear anywhere in the specification. Secondly, “supplier” is as generic as the term it replaced, “supply mechanism,” so the substitution fails to nullify 112f. (Because “supplier” is being treated as a nonce term commensurate in scope with “supply mechanism,” the term’s absence from the specification does not prompt 112a.)
(2) The examiner had previously accorded “periodic” its ordinary meaning – an event which merely recurs but not necessarily at regular intervals. In view of Applicant’s commitment to the narrower denotation, the rejection has been withdrawn, and the examiner has clarified the interpretation of periodic under the Claim Interpretation section.
(3) The examiner disagrees, noting that the sequence of Figure 9 is clearly embedded within a cyclic control sequence which includes an operational step (S201) (Fig. 8). The “idle state” can simply be taken as the other steps. 
Regardless, the matter of Figure 9 can be circumvented entirely, as Ishibashi “during the above processing period…increases/decreases the supply amount of the nitrogen gas based on the pressure in the vacuum transfer chamber” [0052]. Critically, the “processing period” includes both idle and operation states, and the syntax establishes the continuous, although fluctuating, supply of nitrogen.
(4) The examiner disagrees, observing that the new material can be resolved simply by the application of common sense. Claim 1 defines the “operation state” as a workpiece subjected to a “predetermined processing…in the vacuum processing chamber,” and the idle state as literally every other contingency. Note, too: the “predetermined processing” is undefined. 
As shown by the new secondary reference, Tanaka, there exists compelling motivation to maintain the transfer chamber at a higher pressure than the process chamber to preclude the diffusion of contaminants into the former upon the opening of the mediating gate valve. One can arbitrarily take the “predetermined processing” as the operation immediately prior to substrate transfer, when establishing the aforesaid pressure differential is critical. The idle state, on the other hand, can be taken as any point in time where substrate conveyance to the transfer chamber is not imminent, e.g., an alignment step occurring within an atmospheric front-end. One of ordinary skill would apprehend the improvidence of supplying inert gas at high flow rates when the step of substrate delivery to the process chamber is distant. Tanaka formally ratifies this intuition, as the reference contemplates an embodiment in which a positive pressure differential is only established during the opening of the gate valve to the process chamber [0039].
Claim Interpretation
Regarding the use of “periodic” in claim 6, the Office is interpreting this term as denoting recurrence at regular intervals. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “supplier,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “gas supply supplier” of claims 1-4, 8, and 11;
Because this limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The gas supplier (34) will be interpreted as a source (34a), a supply pipe (34b), and a valve (34c) in accordance with paragraph [0038] of the specification. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al., US 2016/0169766, in view of Tanaka, JP 09-199569, whereby Applicant’s submitted machine translation is relied upon.
Claims 1-2, 11: Ishibashi discloses a vacuum processing apparatus, comprising (Fig. 1):
A processing module (PM) including a vacuum processing chamber [0024];
A vacuum transfer module (TM) connected to the processing chamber via a gate valve (G4), including:
A vacuum transfer chamber;
A transfer arm (131), i.e., the “transfer mechanism” [0028];
A gas source (222), supply pipe (221), and valve (V2), i.e., the “gas supplier,” configured to supply gas to the transfer chamber [0029];
A controller (3) configured to control the gas supply mechanism [0033].
Figure 9 depicts a control sequence in which nitrogen is supplied to the transfer chamber to regulate oxygen concentrations. As shown, there exists an inverse relationship between pressure and oxygen concentration – during the supply of gas, oxygen concentration is low and pressure high; during cessation of nitrogen, oxygen is high and pressure low. Further, this control sequence (S205) is executed after wafer processing (S201), i.e., during an “idle state” (Fig. 8).
Regarding the limitations of the penultimate paragraph of claim 1, any state of high oxygen concentration can arbitrarily be taken as the “predetermined oxygen concentration.” For instance, with regard to the 1 sccm period of Figure 9, the “predetermined oxygen concentration” can be taken as any point during the OFF cycle, when oxygen concentration is high. Conversely, the “oxygen concentration…in the idle state” can be taken as any point during the ON cycle, when oxygen concentration is low. 
Lastly, regarding the final paragraph of claim 1, Ishibashi is silent regarding the matter of pressure differentials, but Tanaka teaches the general precept of maintaining the transfer chamber at a higher pressure than the process chamber to prevent contaminants from flowing into the former when the gate valve therebetween is opened [0014, 0020]. Tanaka further suggests allowing the pressure within the transfer chamber to fall during an idle state while maintaining a positive pressure during an operation state, such as during wafer transfer [0039]. In view of this deliverance, it would have been obvious to the skilled artisan to maintain the idle state pressure to be lower than the operation state pressure to prevent the needless expenditure of inert gas. 
Claim 3: Ishibashi provides a pressure detector (23) (Fig. 2). The controller manipulates the gas supply mechanism on the basis of the pressure reading [0030].
Claim 4: Ishibashi’s gas supply mechanism comprises a pressure control valve (PCV) that is regulated by the controller [0029].
Claims 5-6: As shown by Figure 9, the internal pressure of the transfer chamber fluctuates at predetermined timings.
Claims 7-8: Ishibashi provides an oxygen concentration detector (24) [0047].
Claim 9: The valve (V2) of Ishibashi’s gas supply mechanism may be taken as the “flow rate controller” [0029].
Claim 10: Ishibashi does not precisely specify the workpiece’s heating temperature, but the reference does state that it is warmed to “several hundreds of degrees” Celsius [0032]. The examiner understands this admission as rendering obvious the claimed value of 400 degrees C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 105 USPQ 233, CCPA 1955).
Claim 12: Figure 11 of Ishibashi depicts oxygen concentrations falling below 0.1 ppm in response to the supply of gas.  
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Adachi et al., US 6,077,321. Adachi discloses substrate processing apparatus including transfer (20) and processing chambers (40) (Fig. 1). In addition, the reference maintains the highest internal pressure within the transfer chamber to prevent the inflow of the atmospheres of the surrounding chambers (6, 44ff).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716